DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive of the independent claims.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:
Valve Assembly and Method for Leak Testing Pipes Using the Valve Assembly
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Reference
Patentee/Author
United States Patent 1,133,714
Elder
United States Patent 5,287,730
Condon
United States Patent 8,210,029
Hart et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 17, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder.
Elder discloses a valve assembly having a valve housing (reference item A) having an inlet (reference item A1), an outlet (reference item A2), and an opening (reference item A4) in fluid communication with the inlet and outlet.  The valve assembly also has an insert (reference item E) that is removably insertable into the opening.  The insert has a first side facing upwards and a second side facing downwards when it is positioned in the opening.  The insert is provided with a conduit (reference item F1) between the two sides.  A control valve (reference item G) is located at least partially within the conduit and movable from an open position (where a passage (reference item G1) is in fluid communication with the conduit) to a closed position (where the passage is not in fluid communication with the conduit).  The valve is a rotary valve.  In the closed position fluid cannot pass through the conduit.  The insert and the valve (when closed) will substantially seal the inlet and stop fluid from flowing to the outlet.
In use the valve assembly without the insert is attached to a pipework.  When a water test is to be performed the insert is secured within the opening space in the valve assembly as shown in figure 2.  The valve is closed.  Water is filled within the pipework above the valve assembly.  After the user determines that the water test is successful the valve is opened.   Water 1) and, therefore, provide access to the insert.  With regard to claim 22 Elder states that the water above the valve assembly is for "testing the pipe and the joints", which one of ordinary skill would clearly know to be a test for leaks.  
Claims 1-7, 9, 11, 15, 16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al.
With regard to claim 1 Hart et al. disclose a valve assembly having a valve housing (reference item 10) having an upper end (reference item 12a) forming an inlet, a lower end (reference item 12b) forming an outlet, and an opening (reference item 16) in fluid communication with the inlet and outlet.  The valve assembly also has an insert (reference item 26) that is removably insertable into the opening.  The insert has a first side (reference item 46a) facing upwards and a second side 
    PNG
    media_image1.png
    560
    713
    media_image1.png
    Greyscale
(reference item 46b) facing downwards when it is positioned in the opening.  The insert is provided with a conduit (reference items 62 and 64) between the two sides.  A control valve (reference item 74) is located at least partially within the conduit and movable from an open position (shown in at least figure 4A) to a closed position (shown at least in figures 4B and 4C). In the closed position fluid cannot pass through the conduit.  
With regard to claims 2-4 the insert is placed into the valve housing via a friction fit.  A cap (reference item 30), which at least partially covers the opening as seen at least in figure 1C, helps secure the insert in the valve housing.  The cap, as seen at least in figures 8A-8E, has a central aperture which allows access to the valve.
With regard to claims 5-7 the valve housing has a rebate portion that is traverse to the flow direction, and the insert's first side is parallel to the rebate portion.  The rebate portion appears to be at an angle between about 30° to 60° relative to the flow direction.
With regard to claims 9 and 11 the insert has a fitting (reference item 60) that allows water to be introduced into the valve housing.
With regard to claims 15 and 16 Hart et al. further disclose the use of a flow-through sleeve (reference item 28). The flow-through sleeve has an opening defined by a wall (reference item 118) that creates a flow path between a first side and second side of the flow-through sleeve.  The flow-through sleeve is used after the insert is removed.  See column 8 (lines 35-50).  When used the flow-through sleeve inhibits the flow of water through the opening (reference item 16).
With regard to claim 23 the valve moves linearly as it rotates within the fitting.  This makes the valve to be analogous to either a rotary valve or a globe valve.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al.
With regard to claim 10 Hart et al. teach that the insert can be made of metal.  See column 18 (lines 43-46).  Since the insert (reference item 26) is made of metal and its integral fitting (reference item 60) is threaded one would need to use appropriate means to form the threads.  Official notice is hereby taken that tapping is a well-known method for forming threaded bores.  One of ordinary skill would be motivated to use such a well-known process in order to ensure that the fitting is sized to accommodate a specific valve diameter or thread pitch.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hart et al. in order to use a tapping process to form the threads as this would allow any one manufactured fitting to be adapted to accommodate various valve sizes.      
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. as applied to claim 11 above, and further in view of Elder.
With regard to claim 12 it is noted that the claim does not actually positively require a plug.  Rather, claim 12 merely requires a fitting that is capable of receiving a plug.  In this regard Hart et al. has a threaded fitting.  That is the threaded fitting is already adapted to be able to 1).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hart et al. with the teachings of Elder in order to provide a threaded plug when it is desired to remove the valve for the predicable benefit of (Y).   
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. as applied to claim 1 above, and further in view of Condon.
Hart et al. teach the valve assembly coupled to a pipework as discussed above.  Hart et al. do not expressly teach the use of an adapter to couple the valve assembly to the pipework.  However, Condon teaches that it is known to provide an adapter including a seal (reference item 26) with clamps (reference item 70).
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hart et al.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elder as applied to claim 18 above, and further in view of Hart et al.
Elder teach the claimed method, but do not appear to teach providing a flow-through sleeve after testing is complete.  Hart et al. teach the use of a flow-through sleeve (reference item 28). The flow-through sleeve has an opening defined by a wall (reference item 118) that creates a flow path between a first side and second side of the flow-through sleeve.  The flow-through sleeve is used after the insert is removed.  See column 8 (lines 35-50).  When used the flow-through sleeve inhibits the flow of water through the opening (reference item 16).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Elder with the teachings of Hart et al. in order to provide a flow-through sleeve for the predicable benefit of ensuring water does not accumulate in the opening (reference item A4) that would spill if/when the screen plug (reference item B) be is removed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856